Citation Nr: 1225411	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-47 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Entitlement to service connection for residuals of a jaw fracture.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, to include decorated combat service in Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's original claims for service connection for a bilateral shoulder disorder and residuals of a jaw fracture and his claims to reopen for service connection for a back disorder and hearing loss.  It also stems from a rating decision of the RO in March 2009, in which the previously assigned 30 percent rating for PTSD was confirmed and continued.  

Hearings before the Board, in Washington, DC, or at the RO by means of videoconferencing were previously requested, but such requests were withdrawn by the Veteran and no other request for a hearing remains pending.  

The claims for service connection for bilateral hearing loss, herein reopened, as well as his original claims for service connection for a bilateral shoulder disorder and residuals of a jaw fracture, the claim to reopen for service connection for a back disorder and the claim for an increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was initially and most recently denied by a rating decision in December 2005, and following notice to the Veteran of the decision and his appellate rights, no timely appeal was initiated.  

2.  The evidence received by VA, following the December 2005 rating decision denial is, in pertinent part, neither cumulative nor duplicative of previously submitted materials; it, in part, relates to an unestablished fact and raises a reasonable possibility of a grant of service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The rating decision of December 2005, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  New and material evidence has been received by VA since the December 2005 rating decision with which to reopen the previously denied claim.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases, such as an organic disease of the nervous system as a sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The record reflects that the Veteran filed an original claim for service connection for hearing loss in July 2005, which the RO denied by its rating decision of December 2005.  The basis for the RO's action was that service treatment records showed normal auditory acuity in service and only one occasion in which medical assistance was sought for ear-related complaints, and that it was the November 2005 opinion of a VA medical professional that it was less likely as not that the Veteran's hearing loss occurred during or as a result of his military service.  

Notice of the December 2005 rating decision was furnished to the Veteran later in the same month at his address of record.  No timely appeal of the December 2005 denial of service connection for hearing loss was initiated, thereby rendering final the December 2005 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Veteran, in July 2007, sought to reopen his previously denied claim for service connection for bilateral hearing loss, and given the finality of the most recent denial in December 2005, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim. This ordinarily necessitates a review of the evidence submitted prior to and subsequent to that most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes the Veteran's written account that when he served in armed combat in Vietnam and was exposed to excessive noise levels as a result of weapons fire during combat, he did so without any hearing protection whatsoever.  The Veteran's new allegation as to the absence of any available ear protection during service is accompanied by his representative's reference in December 2010 to a 2005 scientific study authored by the National Academy of Science's Institute of Medicine which it was contended showed that testing by service departments may have been inadequate to assess noise-induced hearing loss.  The representative argues that the results of that study effectively negate the conclusion previously reached by the VA examiner in November 2005 as to the non-existence of any noise-induced hearing loss of the Veteran at the time of his service separation examination.  

This evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108. 



ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for bilateral hearing loss is reopened.  To that extent, alone, the appeal is allowed.  


REMAND

There remains for consideration the merits of the Veteran's reopened claim for service connection for bilateral hearing loss, but additional development is necessary prior to the Board's entry of a final decision as to such matter.  In this regard, the Board notes that although the Veteran's representative, in December 2010, referenced a "2005 National Academies of Science Institute of Medicine" report titled "Noise and Military Service," and provided an internet website address for the report, a copy of such report was not provided and is not of record.  A copy of such report would be useful in adjudicating the appeal, including consideration by a clinical examiner prior to providing an opinion as to nexus to service.  The Board further finds it advisable to obtain a further VA audiology examination and opinion from a VA medical professional as to the likelihood, based on all of the evidence, including the Veteran's account of weapons fire and mortar explosions in close proximity to him without ear protection, which the Board accepts as factual, that hearing loss of either ear is of service origin.  

The Veteran's representative requests remand of the other issues on appeal, citing the RO's failure to obtain medical records from Dr. Susan Laningham pertinent to recent treatment received by the Veteran for his PTSD and which were referenced in the report of a VA PTSD examination in March 2009.  The Board's review of that VA examination report indicates that Dr. Laningham is a family medicine physician who has provided outpatient care from 1995 to the present, and that additional treatment was received from an "unknown" private psychiatrist in Kansas City, Missouri, in 2001.  (The "unknown" private psychiatric care was received outside of the time frame herein at issue inasmuch as, since the claim for increase was received by VA in October 2008, the relevant time period for consideration extends from October 2007 to the present.)  Dr. Laningham's records of treatment of the Veteran may be useful in adjudicating the appeal.  As well, the Veteran contends that, since the conduct of the VA examination in 2009, his PTSD symptoms have worsened, noting that he has constant depression, nightmares, sleep disturbance, memory impairment, and panic attacks two to three times weekly.  Remand is therefore needed for the retrieval of those records compiled only by Dr. Laningham, as well as a more current VA examination as to the severity of the Veteran's PTSD.  

The Veteran alleges that he sustained injuries to his back, shoulders, and jaw while engaged in combat against the enemy during active duty in Vietnam and, despite the fact that service treatment records do not specifically reference those injuries, the occurrence of those events must be conceded under 38 U.S.C.A. § 1154 (West 2002).  Whether those injuries resulted in chronic disablement is a question of fact that must be addressed, but additional medical examinations and nexus opinions are needed to permit the Board to address each appellate issue fully.  In this regard, the Board points out that no VA medical examination has been afforded the Veteran to date, nor any nexus opinion requested, with respect to his claim for service connection for residuals of a jaw fracture.  A VA medical examination was undertaken in October 2009 for evaluation of his claimed back and shoulder disorders, but the dispositive questions as to the likelihood of the service incurrence of those disorders were not fully addressed.  The VA examiner in October 2009 opined that review of active duty and VA treatment records failed to indicate that any diagnosed disorders of the Veteran's spine and shoulders were the direct result of inservice events, while noting the Veteran's account of inservice injuries to the affected areas and finding that the record supported the Veteran's account of those injuries.  What appears to be lacking is a rationale for the opinion offered as to the absence of a nexus between current disability and service, particularly if the inservice injuries are conceded as factual.  Remand to obtain further clarification regarding the nexus, if any, between inservice injuries and current disabilities is deemed essential.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

It, too, is observed that the RO formally determined in a September 2009 memorandum that records of VA treatment at the VA Medical Center in Kansas City, Missouri, from 1973 to 1976 for dental and jaw treatment were unavailable for review.  However, the September 2009 memorandum indicates that the earliest treatment at the Kansas City facility was in 1974, although records dating to 1974 are not now on file, and, in addition, there was a notation dated September 26, 2008 that "[r]etrieved PMR from FARC-contains 1973 to 1976-no dental no jaw treatment either."  The quoted  phrasing is not readily understandable and, if it indicates that treatment records from 1973 to 1976 are in existence, efforts are needed to obtain and associate same, in addition to the Kansas City records dating from 1974, with the other evidence on file.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011), in terms of the appellate issues as to the Veteran's reopened claim for service connection for bilateral hearing loss and for the other remaining appellate issues.  

2.  Contact Dennis F. Flynn, a service officer with the Veterans of Foreign Wars of the United States, and request that he provide a copy of the "2005 National Academies of Science Institute of Medicine" report titled "Noise and Military Service," that he referenced in a December 2010 statement.  If such representative is unavailable, or no report is received in response to the request, attempt to locate the referenced report from the internet website address provided in the representative's December 2010 statement.  Any copy of the "2005 National Academies of Science Institute of Medicine" report titled "Noise and Military Service" obtained should be associated with the claims folder.

3.  After requesting written authorization from the Veteran, request from Dr. Susan Laningham all records of treatment of the Veteran, and upon their receipt, associate those records with the Veteran's VA claims folder.  

4.  Obtain all pertinent VA treatment records, not already on file, including those compiled at the VA Medical Center in Kansas City, Missouri, from 1974 to the present, for inclusion in the Veteran's VA claims folder.  Also, determine what is the significance of the statement set forth on a VA Form 10-7132 of September 26, 2008 indicating "retrieved PMR from FARC-contains 1973-1976-no dental no jaw treatment either" and if the possibility exists that medical records from 1973 to 1976 are available, locate the records in question and associate same with the Veteran's VA claims file.  

Efforts to obtain any Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

5.  Thereafter, afford the Veteran VA joints and spine examinations in order evaluate the nature and etiology of claimed disorders of the cervical and lumbar spine and of each shoulder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examinations should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

* Is it at least as likely as not that any disorder of the Veteran's cervical and/or lumbar spine, and of either of his shoulders, originated during his period of service from July 1969 to July 1971 or is otherwise related thereto?  
* Is there a showing of arthritis of the spine or of either shoulder during the one-year period immediately after service, and, if so, to what degree?  

The existence of any reported inservice combat injuries to the spine and shoulders is to be presumed credible by the VA examiner, unless precluded by noted objective clinical findings, in furnishing the requested opinions, but postservice injuries, if any, are to be based on the VA examiner's review and interpretation of the evidence of record.  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service origin or a nexus as to find against.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

6.  Afford the Veteran a VA examination in order to ascertain the nature and etiology of his claimed hearing loss.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination of the Veteran's ears and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

* Is it at least as likely as not that hearing loss of either ear for VA purposes originated during the Veteran's period of service from July 1969 to July 1971 or is otherwise related thereto?  
* Is there a showing of a sensorineural hearing loss of either ear during the one-year period immediately after service, and, if so, to what degree?  

The existence of inservice combat injuries involving acoustic trauma to each ear is to be presumed by the VA examiner in furnishing the requested opinions, but postservice acoustic trauma, if any, are to be based on the VA examiner's review and interpretation of the evidence of record.  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service origin or a nexus as to find against.  More likely and as likely support the contended onset date or nexus; less likely weighs against the claim.

7.  Afford the Veteran a VA jaw examination in order to evaluate the nature and etiology of his claimed residuals of a jaw fracture.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

* Is it at least as likely as not that any disorder of the Veteran's jaw, to include residuals of a fracture, originated during the Veteran's period of service from July 1969 to July 1971 or is otherwise related thereto?  
* Is there a showing of arthritis of the jaw or mandible during the one-year period immediately after service, and, if so, to what degree?  

The existence of any reported inservice combat injuries involving either jaw is to be presumed to be credible by the VA examiner, unless precluded by noted objective clinical findings, in furnishing the requested opinions, but postservice injuries, if any, are to be based on the VA examiner's review and interpretation of the evidence of record.  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service origin or a nexus as to find against.  More likely and as likely support the contended onset date or nexus; less likely weighs against the claim. 

8.  Afford the Veteran a VA psychiatric examination in order to evaluate the nature and severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should entail the taking of a complete psychiatric history, as well as the conduct of a mental status evaluation, and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth and the VA examiner is asked to assign a score on the Global Assessment of Functioning Scale due exclusively to the Veteran's service-connected PTSD and any directly related disorders.  

9.  Lastly, readjudicate the Veteran's reopened claim for service connection for bilateral hearing loss; his claim to reopen for service connection for a back or spinal disorder; his original claims for service connection for a bilateral shoulder disorder and residuals of a jaw fracture; and his claim for an increased rating for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


